Name: 96/473/EC: Commission Decision of 30 July 1996 adopting the forecast supply balance for banana production, consumption, imports and exports for the Community for 1996 (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: consumption;  agricultural policy;  trade;  plant product;  production;  tariff policy
 Date Published: 1996-08-03

 Avis juridique important|31996D047396/473/EC: Commission Decision of 30 July 1996 adopting the forecast supply balance for banana production, consumption, imports and exports for the Community for 1996 (Text with EEA relevance) Official Journal L 193 , 03/08/1996 P. 0058 - 0059COMMISSION DECISION of 30 July 1996 adopting the forecast supply balance for banana production, consumption, imports and exports for the Community for 1996 (Text with EEA relevance) (96/473/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas (1), as last amended by Commission Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof,Whereas Article 16 of Regulation (EEC) No 404/93 provides for a forecast supply balance to be drawn up each year on the basis of a number of market parameters; whereas the main purpose of the supply balance is to establish the outlook for Community production and consumption and the forecast for imports of traditional ACP bananas, and hence the supply requirements for the Community market and the requisite tariff quota;Whereas the supply balance should in accordance with Article 16 (3) of Regulation (EEC) No 404/93, take account of the impact of tropical storms Iris, Luis and Marilyn, which seriously affected production in Martinique, Guadeloupe and traditional imports of bananas from certain ACP States up to July 1996;Whereas the Management Committee for Bananas has not delivered an opinion within the time limit set by its Chairman,HAS ADOPTED THIS DECISION:Article 1 The forecast supply balance for banana production, consumption, imports and exports for the Community for 1996 shall be as shown in the Annex hereto.Article 2 This Decision is addressed to the Member States.Done at Brussels, 30 July 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 47, 25. 2. 1993, p. 1.(2) OJ No L 349, 31. 12. 1994, p. 105.ANNEX PROVISIONAL BALANCE SHEET FOR BANANAS, 1996 >TABLE>